COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


HUSS, INC. AND
 FIREMAN'S FUND INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0930-01-1                         PER CURIAM
                                               AUGUST 14, 2001
RICHARD EUGENE BOHANNAN


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Stephen R. Jackson; Willcox & Savage, P.C.,
             on brief), for appellants.

             (David A. Buzard; Bennett & Zydron, P.C., on
             brief), for appellee.


     Huss, Inc. and its insurer (hereinafter referred to as

"employer") contend that the Workers' Compensation Commission

erred in finding that Richard Eugene Bohannan (claimant) proved

that his current disability is causally related to his

compensable January 13, 2000 injury by accident.     Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."      Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).

             Because [causation] is a factual
             determination, "[t]he testimony of a
             claimant may also be considered in
             determining causation, especially where the
             medical testimony is inconclusive." . . .
             [W]here "the [medical] reports reflect only
             the results of claimant's physical
             examination and do not purport to establish
             the cause or causes of [his] injury[,] . . .
             the commission was free to credit claimant's
             testimony at the hearing as a basis for its
             finding of causation."

Strictly Stumps, Inc. v. Enoch, 33 Va. App. 792, 795, 537 S.E.2d
19, 20-21 (2000) (quoting Dollar General Store v. Cridlin, 22
Va. App. 171, 176-77, 468 S.E.2d 152, 154-55 (1996)).

     The medical evidence and claimant's testimony support the

commission's conclusion that his current disability is causally

related to his compensable January 13, 2000 injury by accident.

In finding that claimant proved his current back disability is

causally related to his compensable January 13, 2000 injury by

accident, the commission recognized that "the record does not

include a definitive medical statement regarding causation of

the claimant's disability."     Thus, the commission, as it is

permitted to do, considered claimant's testimony regarding

causation.     See id.   In doing so, the commission made the

following findings:


                                  - 2 -
               The claimant's testimony regarding the
          mechanism of injury is consistent with his
          medical records. The medical records
          reflect that he had a preexisting diagnosis
          of osteoarthritis of the lumbar spine. On
          May 13, 1998, the claimant received a 10
          percent VA disability rating for
          "characteristic pain" which he indicated was
          a one or two on a scale of one to ten, with
          ten being severe. There is no evidence he
          had radiculopathy or muscle spasms in his
          back prior to January 13, 2000. The
          claimant described a specific incident that
          occurred at a specific point in time when he
          injured himself. He consistently reported
          that he felt a pop in his back while moving
          a tarp from the flatbed of his truck. The
          February 2000, MRI scan showed that in
          addition to preexisting spondylolisthesis,
          the claimant also had a herniated nucleus
          pulposus at L5-S1. This diagnosis is
          entirely consistent with his current
          symptoms, which began after he felt the pop
          in his back on January 13, 2000. There is
          no evidence that the claimant had a
          herniated nucleus pulposus prior to January
          13, 2000.

           *      *      *      *      *      *      *

                It is undisputed that the claimant had
          preexisting osteoarthritis. He said that
          the last time he recalled receiving
          treatment for his back was almost a year
          prior to the current injury and that the
          problem resolved after several days. . . .
          It appears that [claimant] was largely
          symptom-free prior to January 13, 2000, and
          that after the work-related injury, he had a
          significant increase in back pain coupled
          with right leg radiculopathy, which had not
          been medically documented prior to that
          time.

     Claimant's testimony and the uncontradicted medical records

constituted credible evidence sufficient to prove that

claimant's current disability is causally related to his

                              - 3 -
compensable January 13, 2000 injury by accident.   As fact

finder, the commission was entitled to discount Dr. John A.

Williamson's statement on March 2, 2000, that "workers' comp may

cause a problem because of a preexistence of the spondylosis and

the degenerative disc disease. . . ."   Dr. Williamson's

statement did not constitute an opinion regarding the causation

of claimant's current disability.

           The medical evidence and the reasonable
           inferences that flow from this evidence
           support [the commission's] findings.
           "Medical evidence is not necessarily
           conclusive, but is subject to the
           commission's consideration and weighing."
           Furthermore, on appeal, we "[do] not retry
           the facts, reweigh the preponderance of the
           evidence, or make [our] own determination of
           the credibility of the witnesses."

Marriott Int'l, Inc. v. Carter, 34 Va. App. 209, 215-16, 539
S.E.2d 738, 741 (2001) (citations omitted).

     "The record in this case does not establish that the

medical issue was so complex that the commission made findings

in an area that could only be properly decided by medical

experts.   Because the testimony and medical evidence are

uncontradicted and credible evidence supports the commission's

finding, we affirm."   Strictly Stumps, 33 Va. App. at 796, 537

S.E.2d at 21.

                                                            Affirmed.




                               - 4 -